

Exhibit 10.1


Execution Version


FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
THIS FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Fourth Amendment”) is entered into as of April 3, 2019, by and among NRP
(OPERATING) LLC, a Delaware limited liability company (the “Borrower”), the
Lenders party hereto (including the Replacement Lenders (as defined below)), and
CITIBANK, N.A., a national banking association, as Administrative Agent for the
Lenders.
Preliminary Statement
WHEREAS, pursuant to the Third Amended and Restated Credit Agreement dated as of
June 16, 2015 (as heretofore amended, restated, supplemented or otherwise
modified, the “Revolving Credit Agreement”) among the Borrower, the Lenders
named therein and the Administrative Agent, the Lenders have agreed to make
Loans to the Borrower;
WHEREAS, pursuant to Section 9.02(b) of the Revolving Credit Agreement, the
Borrower desires to extend the maturity date of all of the Commitments and Loans
and hereby requests such extension on the terms set forth herein;
WHEREAS, the Borrower has also requested that the Lenders party hereto (i)
modify the Revolving Credit Agreement to make certain additional changes as more
specifically set forth below and (ii) amend and restate Schedule 2.01 to the
Revolving Credit Agreement;
WHEREAS, each Lender holding Commitments immediately prior to the Fourth
Amendment Closing Date (as defined in Section 5 of this Fourth Amendment) that
executes and delivers a signature page to this Fourth Amendment and is listed on
Schedule 2.01 hereto hereby agrees to the terms and conditions of this Fourth
Amendment (each such Lender that has executed and delivered a signature page to
this Amendment on or prior to the Fourth Amendment Closing Date, a “Consenting
Lender”);
WHEREAS, each Lender holding Commitments immediately prior to the Fourth
Amendment Closing Date that is not a Consenting Lender (each, a “Non-Consenting
Lender”) shall assign all of its interests, rights and obligations under the
Revolving Credit Agreement with respect to its Commitments to a Replacement
Lender pursuant to Section 2.17(b) of the Revolving Credit Agreement and Section
2 of this Fourth Amendment; and
WHEREAS, (i) Citibank, N.A. is acting as a joint lead arranger and joint lead
bookrunner and (ii) The Huntington National Bank, Cadence Bank, N.A. and Zions
Bankcorporation, N.A. dba Amegy Bank are acting as joint lead arrangers, joint
lead bookrunners and co-syndication agents in connection with this Fourth
Amendment.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Borrower and the Lenders hereby agree as follows (all
capitalized terms used herein and not otherwise defined shall have the meanings
as defined in the Revolving Credit Agreement):





--------------------------------------------------------------------------------





Section 1.Amendments to Revolving Credit Agreement. Effective as of the Fourth
Amendment Closing Date, the Revolving Credit Agreement is hereby amended as
follows:
(a)    The definition of “Maturity Date” as set forth in Section 1.01 of the
Revolving Credit Agreement shall be amended and restated in its entirety as
follows:
“Maturity Date” means with respect (a) the Tranche A Commitments, the first
Business Day following October 1, 2017 and (b) the Tranche B Commitments, the
first Business Day following April 3, 2023; provided that if as of the Springing
Maturity Date, any Parent Notes remain outstanding and have a stated maturity
date that will not occur later than 180 days after the Maturity Date with
respect to the Tranche B Commitments, then the Maturity Date with respect to the
Tranche B Commitments shall be the Springing Maturity Date.
(b)    The definition of “Parent Notes” as set forth in Section 1.01 of the
Revolving Credit Agreement shall be amended and restated in its entirety as
follows:
“Parent Notes” means the 10.500% Senior Notes due 2022 issued by Parent and NRP
Finance Corporation, as such Senior Notes are amended, amended and restated,
supplemented, exchanged, refinanced, or otherwise modified from time to time.
(c)    The definition of “Tranche B Commitment” as set forth in Section 1.01 of
the Revolving Credit Agreement shall be amended and restated in its entirety as
follows:
“Tranche B Commitment” means, with respect to each Tranche B Revolving Lender,
the commitment of such Tranche B Revolving Lender to make Tranche B Revolving
Loans and to acquire participations in Letters of Credit and Swingline Loans
hereunder, expressed as an amount representing the maximum aggregate amount of
such Tranche B Revolving Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.07, (b)
increased from time to time pursuant to Section 2.18, and (c) reduced or
increased from time to time pursuant to assignments by or to such Tranche B
Revolving Lender pursuant to Section 9.04 and “Tranche B Commitments” means the
aggregate amount of the Tranche B Commitments of all the Tranche B Revolving
Lenders. Each Tranche B Revolving Lender’s Tranche B Commitment as of the Fourth
Amendment Closing Date, and after giving effect to the reduction in Tranche B
Commitments to occur on the Fourth Amendment Closing Date, is set forth on
Schedule 2.01, or in the Assignment and Assumption or Commitment Increase
Agreement pursuant to which such Tranche B Revolving Lender shall have assumed
or incurred its Tranche B Commitment, as applicable. The aggregate amount of the
Tranche B Revolving Lenders’ Tranche B Commitments as of the Fourth Amendment
Closing Date, and after giving effect to the reduction in Tranche B Commitments
to occur on the Fourth Amendment Closing Date, is $88,000,000.
(d)    Section 1.01 of the Revolving Credit Agreement is amended by adding the
following definitions in the appropriate alphabetical order:
“Fourth Amendment Closing Date” means April 3, 2019.
“LIBOR Successor Rate” has the meaning assigned to such term in Section 2.12.


-2-

--------------------------------------------------------------------------------





“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Alternate Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent, to reflect the adoption of such
LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).
“Springing Maturity Date” means 180 days prior to the stated maturity date of
the Parent Notes then outstanding.
(e)    The following language is hereby added to the Revolving Credit Agreement
as a new Section 1.05:
“SECTION 1.05.    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligations or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.”
(f)    Section 2.12 of the Revolving Credit Agreement is hereby amended and
restated in its entirety as set forth below:
“SECTION 2.12    Notwithstanding anything to the contrary in this Agreement or
any other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Required
Lenders notify the Administrative Agent (with a copy to the Borrower) that the
Required Lenders have determined, that:
(a)    adequate and reasonable means do not exist for ascertaining ICE LIBOR or
the LIBO Rate, as applicable, for any requested Interest Period, including,
without limitation, because the LIBO Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; or
(b)    the supervisor for the administrator of the LIBO Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which ICE LIBOR or the LIBO Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”),
then, after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace ICE LIBOR with an alternate
benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein) that has been broadly accepted by the syndicated
loan market in the United States in lieu of ICE LIBOR (any such proposed rate, a
“LIBOR Successor Rate”), together with any LIBOR Successor Rate Conforming
Changes; provided that the LIBOR Successor Rate shall not


-3-

--------------------------------------------------------------------------------





be less than 0.00%. Notwithstanding anything to the contrary in Section 9.02,
any such amendment shall become effective at 5:00 p.m. (New York time) on the
fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising at least the Required Lenders have delivered to the
Administrative Agent notice that such Required Lenders do not accept such
amendment. 


If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist, the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended, (to the extent of the affected Eurodollar
Loans or Interest Periods).  Upon receipt of such notice, the Borrower may
revoke any pending request for a Eurodollar Borrowing of, conversion to or
continuation of Eurodollar Loans (to the extent of the affected Eurodollar Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of ABR Loans in the amount specified
therein.”


(g)    Section 2.18(a) of the Revolving Credit Agreement is hereby amended by
(i) deleting “at least $25,000,000” therein and inserting in lieu thereof “at
least $10,000,000” and (ii) deleting “exceed $50,000,000” therein and inserting
in lieu thereof “exceed $62,000,000”.
(h)    Schedule 2.01 to the Revolving Credit Agreement is hereby replaced in its
entirety with Schedule 2.01 attached hereto.
Section 2.    Assignments; Reallocations of Loans and Commitments. Pursuant to
Section 2.17 of the Revolving Credit Agreement, effective upon the Fourth
Amendment Closing Date, (a) each Non-Consenting Lender shall be deemed to have
assigned its Tranche B Revolving Loans and Tranche B Commitments to one or more
other financial institutions party hereto (including any existing Lenders, the
“Replacement Lenders”) such that immediately after giving effect to such
assignments, the Tranche B Commitment of each Replacement Lender shall be the
amount set forth opposite such Replacement Lender’s name on Schedule 2.01
attached hereto, (b) each Replacement Lender shall become, or shall continue to
be, a Lender under the Revolving Credit Agreement, (c) each Replacement Lender
shall have advanced or be deemed to have advanced new Tranche B Revolving Loans,
which shall be disbursed or be deemed to be disbursed to the Administrative
Agent and used to repay Tranche B Revolving Loans outstanding to the
Non-Consenting Lenders, (d) each Replacement Lender’s participation in each
Letter of Credit, if any, shall be automatically adjusted to equal its
Applicable Percentage set forth on Schedule 2.01 attached hereto and (e) the
Administrative Agent; each Issuing Bank, each Replacement Lender and each
Non-Consenting Lender consents to the assignments described in clause (a) of
this Section 2; provided that, for the avoidance of doubt, each Non-Consenting
Lender shall automatically cease to be a Lender on the Fourth Amendment
Effective Date.
Section 3.    Representations True; No Default. On the Fourth Amendment Closing
Date, Borrower represents and warrants that:
(a)    this Fourth Amendment has been duly authorized, executed and delivered on
its behalf; the Revolving Credit Agreement, as amended by this Fourth Amendment,
together with the other Loan Documents to which Borrower is a party, constitute
valid and legally binding agreements of Borrower enforceable in accordance with
their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law;


-4-

--------------------------------------------------------------------------------





(b)    the representations and warranties of Borrower contained in Article III
of the Revolving Credit Agreement, as amended by this Fourth Amendment, are true
and correct in all material respects (or if qualified by “material,” “material
adverse effect” or similar language, in all respects) on and as of the Fourth
Amendment Closing Date as though made on and as of the Fourth Amendment Closing
Date, except to the extent that any such representation or warranty is stated to
relate to an earlier date in which case such representation and warranty will be
true and correct in all material respects (or if qualified by “material,”
“material adverse effect” or similar language, in all respects) on and as of
such earlier date; and
(c)    after giving effect to this Fourth Amendment, no Default or Event of
Default under the Revolving Credit Agreement has occurred and is continuing.
Section 4.    Expenses. To the extent invoiced reasonably in advance of the
Fourth Amendment Closing Date, the Borrower shall pay to the Administrative
Agent all reasonable out of pocket expenses incurred in connection with the
execution of this Fourth Amendment and any amounts outstanding pursuant to
Section 9.03 of the Revolving Credit Agreement, including the reasonable fees,
charges and disbursements of Cahill Gordon & Reindel LLP, counsel for the
Administrative Agent.
Section 5.    Effectiveness. This Fourth Amendment shall become effective on the
first date (the “Fourth Amendment Closing Date”) on which each of the following
conditions is satisfied:
(a)    The Administrative Agent shall have received:
(i)    duly executed and completed counterparts hereof that bear the signature
of the Borrower and the Guarantors,
(ii)    a duly executed and completed counterpart hereof that bears the
signature of the Administrative Agent;
(iii)    duly executed and completed counterparts hereof that bear the signature
of each Issuing Bank; and
(iv)    duly executed and completed counterparts hereof that bear the signatures
of the Consenting Lenders and the Replacement Lenders, which shall constitute
all of the Lenders immediately after giving effect to the assignments described
in Section 2 hereof.
(b)    Each of the representations and warranties made by the Borrower and each
Guarantor in or pursuant to the Loan Documents, as amended by this Fourth
Amendment, shall be true and correct in all material respects (or if qualified
by “material,” “material adverse effect” or similar language, in all respects)
on and as of the Fourth Amendment Closing Date, except to the extent that any
such representation or warranty is stated to relate to an earlier date in which
case such representation and warranty will be true and correct in all material
respects (or if qualified by “material,” “material adverse effect” or similar
language, in all respects) on and as of such earlier date.
(c)    After giving effect to this Fourth Amendment, no Default or Event of
Default under the Revolving Credit Agreement has occurred and is continuing.
(d)    The Administrative Agent shall have received a certificate, dated as of
the Fourth Amendment Closing Date and signed by the President, a Vice President
or a Financial Officer of


-5-

--------------------------------------------------------------------------------





the Borrower, confirming compliance with the conditions set forth in paragraphs
(b) and (c) of this Section 5.
(e)    The Administrative Agent shall have received from the Borrower the fees
required to be paid on the Fourth Amendment Closing Date pursuant to that
certain engagement letter dated as of March 29, 2019 (the “Engagement Letter”),
among the Borrower and Citibank, N.A., including an upfront fee equal to 0.50%
of the aggregate amount of the Tranche B Commitments on Schedule 2.01 hereto,
payable to the Administrative Agent for the benefit of the Consenting Lenders
and the Replacement Lenders on a pro rata basis based on each such Lender’s
Tranche B Commitment.
(f)    The Administrative Agent shall have received the customary favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Fourth Amendment Closing Date) of Vinson & Elkins LLP, New York counsel for
the Loan Parties, relating to the Loan Parties, this Fourth Amendment and any
other matters as the Administrative Agent shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinion.
(g)    All expenses due to the Administrative Agent and the Lenders (including
pursuant to Section 4 of this Fourth Amendment) shall have been received.
(h)    The Administrative Agent shall have received a notice of reduction of the
Tranche B Commitments from the Borrower pursuant to Section 2.07(d) of the
Revolving Credit Agreement; it being understood that the Administrative Agent
and the Lenders hereby waive the requirement that such notice be delivered at
least three Business Days prior to the effective date thereof.
(i)    The Administrative Agent, the Consenting Lenders and the Replacement
Lenders shall have received all requested documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
PATRIOT Act and 31 C.F.R. § 1010.230, to the extent that such documentation is
requested at least two (2) Business Days prior to the Fourth Amendment Closing
Date.
The Administrative Agent shall notify the Borrower and the Lenders of the Fourth
Amendment Closing Date upon the satisfaction or waiver of all of the foregoing
conditions, and such notice will be conclusive and binding.
Section 6.    Reaffirmation. The Borrower hereby confirms and agrees that,
notwithstanding the effectiveness of this Fourth Amendment, each Loan Document
to which the Borrower is a party to, and the obligations of the Borrower
contained in the Revolving Credit Agreement, this Fourth Amendment or in any
other Loan Document to which it is a party are, and shall continue to be, in
full force and effect and are hereby ratified and confirmed in all respects, in
each case as amended by this Fourth Amendment. For greater certainty and without
limiting the foregoing, the Borrower hereby confirms the existing security
interests granted by the Borrower in favor of the Administrative Agent for the
benefit of the Secured Parties pursuant to the Loan Documents in the Collateral
described therein shall continue to secure the Obligations of the Loan Parties
under the Revolving Credit Agreement and the other Loan Documents as and to the
extent provided in the Loan Documents.


-6-

--------------------------------------------------------------------------------





Section 7.    Miscellaneous Provisions.
(a)    From and after the Fourth Amendment Closing Date, the Revolving Credit
Agreement will be deemed to be amended and modified as herein provided, and
except as so amended and modified the Revolving Credit Agreement will continue
in full force and effect. This Fourth Amendment shall constitute a Loan Document
for all purposes under the Revolving Credit Agreement and each of the other Loan
Documents.
(b)    The Revolving Credit Agreement and this Fourth Amendment will be read and
construed as one and the same instrument.
(c)    Any reference in any of the Loan Documents to the Revolving Credit
Agreement will be a reference to the Revolving Credit Agreement as amended by
this Fourth Amendment.
(d)    This Fourth Amendment will be construed in accordance with and governed
by the laws of the State of New York and of the United States of America.
(e)    This Fourth Amendment may be signed in any number of counterparts and by
different parties in separate counterparts and may be in original or facsimile
form, each of which will be deemed an original but all of which together will
constitute one and the same instrument.
(f)    The headings herein will be accorded no significance in interpreting this
Fourth Amendment.
Section 8.    Binding Effect. This Fourth Amendment is binding upon and will
inure to the benefit of the Borrower, the Lenders and the Administrative Agent
and their respective successors and assigns, except that neither the Borrower
nor any Lender will not have the right to assign its rights hereunder or any
interest herein except in accordance with the terms of the Revolving Credit
Agreement.
Section 9.    Final Agreement of the Parties. This Fourth Amendment may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements with respect to the matters covered by this Fourth Amendment. There
are no unwritten oral agreements between the parties hereto with respect to the
matters covered by this Fourth Amendment.
[The remainder of this page intentionally left blank.]




-7-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the following parties have caused this Fourth Amendment to
be executed by their respective duly authorized officers.
 
NRP (OPERATING) LLC,
 
a Delaware limited liability company
 
 
 
 
 
By:
 
/s/ Christopher J. Zolas
 
 
 
Name: Christopher J. Zolas
 
 
 
Title: Chief Financial Officer & Treasurer







Signature Page to Fourth Amendment

--------------------------------------------------------------------------------






 
CITIBANK, N.A., 
 
as Administrative Agent, Issuing Bank and a Lender
 
 
 
 
 
By:
 
/s/ Akshay Kulkarni
 
 
 
Name: Akshay Kulkarni
 
 
 
Title: Director and Vice President



 


Signature Page to Fourth Amendment

--------------------------------------------------------------------------------






THE HUNTINGTON NATIONAL BANK:
 
 
 
 
By:
 
/s/ Phil Andresen
 
 
Name: Phil Andresen
 
 
Title: Vice President







Signature Page to Fourth Amendment

--------------------------------------------------------------------------------






CADENCE BANK, NA:
 
 
 
 
By:
 
/s/ Eric Broussard
 
 
Name: Eric Broussard 
 
 
Title: Executive Vice President







Signature Page to Fourth Amendment

--------------------------------------------------------------------------------






[LENDER]: ZIONS BANCORPORATION, N.A. DBA AMEGY BANK
 
 
 
 
 
 
By:
 
/s/ John Moffitt
 
 
 
Name: John Moffitt
 
 
 
Title: Vice President
 
 
 
 
 
 
 
 
 
For any Lender requiring a second signature line:
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:  
 
 
 
Title:
 







Signature Page to Fourth Amendment

--------------------------------------------------------------------------------






THE FIRST BANK AND TRUST COMPANY:
 
 
 
 
 
 
By:
 
/s/ Hugh Ferguson
 
 
 
Name: Hugh Ferguson
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
For any Lender requiring a second signature line:
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:  
 
 
 
Title:
 

  




Signature Page to Fourth Amendment

--------------------------------------------------------------------------------






Acknowledged and agreed solely for purposes of Section 2:
Wells Fargo Bank, N.A., as a Non-Consenting Lender:
 
 
 
 
 
 
By:
 
/s/ Stephanie Micua
 
 
 
Name: Stephanie Micua
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
For any Lender requiring a second signature line:
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:  
 
 
 
Title:
 







Signature Page to Fourth Amendment

--------------------------------------------------------------------------------






Acknowledged and agreed solely for purposes of Section 2:
BRANCH BANKING AND TRUST COMPANY
[LENDER], as a Non-Consenting Lender:
 
 
 
 
 
By:
 
/s/ Max N Greer III
 
 
 
Name: Max N Greer III
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
For any Lender requiring a second signature line:
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:  
 
 
 
Title:
 







Signature Page to Fourth Amendment

--------------------------------------------------------------------------------






Acknowledged and agreed solely for purposes of Section 2:
COMERICA BANK, as a Non-Consenting Lender:
 
 
 
 
 
 
By:
 
/s/ Gary Culbertson
 
 
 
Name: Gary Culbertson
 
 
 
Title: Vice President
 









Signature Page to Fourth Amendment

--------------------------------------------------------------------------------






Acknowledged and agreed solely for purposes of Section 2:
BANK OF AMERICA, N.A.
[LENDER], as a Non-Consenting Lender:
 
 
 
 
 
By:
 
/s/ JoAnn Vasquez
 
 
 
Name: JoAnn Vasquez
 
 
 
Title: Vice President
 
 
 
 
 
 
 
 
 
For any Lender requiring a second signature line:
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:  
 
 
 
Title:
 









Signature Page to Fourth Amendment

--------------------------------------------------------------------------------






ACKNOWLEDGMENT OF GUARANTORS
Each of the undersigned Guarantors hereby confirms that each Loan Document (as
the same may be amended or amended and restated, as the case may be, pursuant to
and in connection with this Fourth Amendment) to which it is a party or
otherwise bound remains in full force and effect and will continue to secure, to
the fullest extent possible, the payment and performance of all Obligations,
including without limitation the payment and performance of all Loans now or
hereafter existing under or in respect of the Revolving Credit Agreement and the
other Loan Documents. The Guarantors specifically reaffirm and extend their
obligations under each of their applicable Guaranty Agreements to cover all
Obligations evidenced by the Revolving Credit Agreement as same has been
created, amended and/or restated by or in connection with this Fourth Amendment)
and its grant of security interests pursuant to the Security Agreement and the
other Collateral Documents are reaffirmed and remain in full force and effect
after giving effect to this Fourth Amendment. The Guaranty Agreements and all
the terms thereof shall remain in full force and effect and the Guarantors
hereby acknowledge and agree that same are valid and existing and that each of
the Guarantors’ obligations thereunder shall not be impaired or limited by the
execution or effectiveness of this Fourth Amendment. Each Guarantor hereby
represents and warrants that all representations and warranties contained in
this Fourth Amendment and the other Loan Documents to which it is a party or
otherwise bound, as amended hereby, are true, correct and complete in all
material respects on and as of the Fourth Amendment Closing Date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case they were true, correct and complete in all material
respects (or if qualified by “material,” “material adverse effect” or similar
language, in all respects) on and as of such earlier date. Administrative Agent
and the Lenders hereby preserve all of their rights against each Guarantor under
its applicable Guaranty Agreement and the other Loan Documents to which each
applicable Guarantor is a party.
Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to the effectiveness set forth in this Fourth Amendment, such Guarantor is not
required by the terms of the Revolving Credit Agreement, this Fourth Amendment
or any other Loan Document to consent to the amendments of the Revolving Credit
Agreement effected pursuant to this Fourth Amendment; and (ii) nothing in the
Revolving Credit Agreement, this Fourth Amendment or any other Loan Document
shall be deemed to require the consent of such Guarantor to any future
amendments to the Revolving Credit Agreement.







--------------------------------------------------------------------------------






 
ACIN LLC 
 
DEEPWATER TRANSPORTATION LLC 
 
GATLING MINERAL, LLC 
 
HOD LLC 
 
INDEPENDENCE LAND COMPANY, LLC 
 
LITTLE RIVER TRANSPORT, LLC 
 
RIVERVISTA MINING, LLC
 
SHEPARD BOONE COAL COMPANY LLC 
 
WBRD LLC 
 
WILLIAMSON TRANSPORT, LLC 
 
WPP LLC 
 
NRP TRONA LLC, 
 
as Guarantors
 
 
 
By:
 
NRP (Operating) LLC, as sole Member 
 
 
 
of each of the above named Guarantors
 
 
 
 
 
By:
 
/s/ Christopher J. Zolas
 
 
 
Name: Christopher J. Zolas
 
 
 
Title: Chief Financial Officer & Treasurer












--------------------------------------------------------------------------------






SCHEDULE 2.01
Lender
 
Tranche B
Commitment
 
Applicable Percentage
Citibank, N.A.
 


$25,000,000


 
28.409091
%
The Huntington National Bank
 


$20,000,000


 
22.727273
%
Cadence Bank, N.A.
 


$20,000,000


 
22.727273
%
Zions Bankcorporation, N.A. dba Amegy Bank
 
$20,000,000


 
22.727273
%
The First Bank and Trust Company
 


$3,000,000


 
3.409090
%
Total
 


$88,000,000


 
100.000000000
%








